 318318 NLRB No. 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In its response to the Notice to Show Cause, the Respondent sug-gests that the Board failed to properly assess certain testimony re-
garding Respondent's Objection 1, and asserts that the Board's find-
ings in its Decision and Certification of Representative mischarac-
terized the evidence. Contrary to the Respondent, we find nothing
in the cited testimony which directly contradicts the Board's findings
in its Decision and Certification of Representative or otherwise war-
rants reconsideration.2See Ohio Power Co., 216 NLRB 987, 991 (1975).3See, e.g., Sea-Jet Trucking Corp., 304 NLRB 67 (1991); and A-Plus Roofing, 295 NLRB 967, 972 fn. 7 (1989).Associated Ready Mixed Concrete, Inc. and GeneralTruck Drivers, Office, Food and Warehouse,
Local 952, International Brotherhood of Team-
sters, AFL±CIO. Case 21±CA±30744August 14, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGPursuant to a charge and an amended charge filedby the Union on June 8 and 15, 1995, respectively, the
General Counsel of the National Labor Relations
Board issued a complaint on June 23, 1995, alleging
that the Respondent has violated Section 8(a)(5) and
(1) of the National Labor Relations Act by refusing the
Union's request to bargain and to furnish relevant and
necessary information following the Union's certifi-
cation in Cases 21±RC±19300 and 21±RC±19304. (Of-
ficial notice is taken of the ``record'' in the representa-
tion proceeding as defined in the Board's Rules and
Regulations, Secs. 102.68 and 102.69(g); FrontierHotel, 265 NLRB 343 (1982).) The Respondent filedan answer admitting in part and denying in part the al-
legations in the complaint, and submitting affirmative
defenses.On July 17, 1995, the General Counsel filed a Mo-tion for Summary Judgment. On July 19, 1995, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. On August 1, 1995, the Re-
spondent filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentThe complaint alleges that since about May 19,1995, the Respondent has refused to recognize and
bargain with the Union as the exclusive bargaining
representative of the unit. In addition, the complaint al-
leges that since about the same date, the Respondent
has failed to furnish the Union with certain information
it requested on May 5, 1995, including names of bar-
gaining unit employees; rates of pay; policies regard-
ing health insurance, pension plans, personal leave,
promotions and transfers, and rules of conduct; and
contracts with any other business entity for perform-
ance of work of the type performed by the unit.In its answer and response to the Notice to ShowCause, the Respondent admits that it has refused to
recognize and bargain with the Union and to furnish
information, but attacks the validity of the Union's cer-
tification on the basis of its objections to the election
in the representation proceeding. In addition the Re-
spondent contends that, even if the Union was properlycertified, the Respondent was obligated to provide onlysome of the information requested by the Union. Spe-
cifically, the Respondent contends that it was not obli-
gated to provide the Union with the requested sub-
contracting information.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding.1We therefore find that the Respondent hasnot raised any representation issue that is properly lit-
igable in this unfair labor practice proceeding. See
Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146,162 (1941).We also find that no factual issues warranting ahearing are raised with respect to the Union's request
for information. In agreement with the Respondent, we
find that the subcontracting information requested by
the Union is not presumptively relevant and that the
Respondent was not obligated to furnish that informa-
tion absent a showing of its relevance.2This however,does not excuse the Respondent's failure to provide all
of the other information requested by the Union which
the Respondent effectively admits, and we find, is pre-
sumptively relevant.3Accordingly, we grant the Motion for SummaryJudgment and will order the Respondent to recognize
and bargain on request with the Union and to furnish
it the information requested with the exception of the
subcontracting information.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporationwith an office in Little Rock, California, and place of
business located at the corner of Alton Parkway and
Town Center Drive in Lake Forest, California, has
been engaged in business with a concrete batch plant
providing delivery of ready-made concrete to construc-
tion jobsites.During the 12-month period ending June 21, 1995,the Respondent, in conducting its business operations, 319ASSOCIATED READY MIXED CONCRETE4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''purchased and received products, goods, and servicesvalued in excess of $50,000 directly from suppliers lo-
cated within the State of California, each of which had
received these products, goods, and services directly
from points outside the State of California.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and
(7) of the Act and that the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held August 19, 1994, theUnion was certified on April 25, 1995, as the exclusive
collective-bargaining representative of the employees
in the following appropriate unit:All full-time and regular part-time truck driversemployed by the Employer at the Foothill Cor-
porate Center facility located at the corner of
Alton Parkway and Town Center Drive, Lake For-
est, California; excluding all other employees, of-
fice clerical employees, guards and supervisors as
defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout May 5, 1995, the Union, by letter, requestedthe Respondent to recognize and bargain and to furnish
information, and, since about May 19, 1995, the Re-
spondent has refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after May 19, 1995, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit and
to furnish the Union relevant and necessary informa-
tion, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We shall also order
the Respondent to furnish the Union the information itrequested, with the exception of the requested sub-
contracting information.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Associated Ready Mixed Concrete, Inc.,
Lake Forest, California, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Refusing to bargain with General Truck Drivers,Office, Food and Warehouse, Local 952, International
Brotherhood of Teamsters, AFL±CIO as the exclusive
bargaining representative of the employees in the bar-
gaining unit.(b) Refusing to furnish the Union information that isrelevant and necessary to its role as the exclusive bar-
gaining representative of the unit employees.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time truck driversemployed by us at our Foothill Corporate Center
facility located at the corner of Alton Parkway
and Town Center Drive, Lake Forest, California;
excluding all other employees, office clerical em-
ployees, guards and supervisors as defined in the
Act.(b) Furnish the Union the information that it re-quested on May 5, 1995, with the exception of the re-
quested subcontracting information.(c) Post at its facility in Lake Forest, California,copies of the attached notice marked ``Appendix.''4Copies of the notice, on forms provided by the Re-
gional Director for Region 21, after being signed by
the Respondent's authorized representative, shall be 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
posted by the Respondent immediately upon receiptand maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with General TruckDrivers, Office, Food and Warehouse, Local 952,
International Brotherhood of Teamsters, AFL±CIO as
the exclusive representative of the employees in the
bargaining unit.WEWILLNOT
refuse to furnish the Union informa-tion that is relevant and necessary to its role as the ex-
clusive bargaining representative of the unit employ-
ees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time truck driversemployed by us at our Foothill Corporate Center
facility located at the corner of Alton Parkway
and Town Center Drive, Lake Forest, California;
excluding all other employees, office clerical em-
ployees, guards and supervisors as defined in the
Act.WEWILL
furnish the Union the information that itrequested on May 5, 1995, with the exception of the
requested subcontracting information.ASSOCIATEDREADYMIXEDCONCRETE, INC.